Appeal by the defendant from an order of the County Court, Nassau County (Brown, J.), dated June 22, 2006, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738).
Ordered that the order is affirmed.
The defendant committed several crimes, none of which exceeded the grade of a class B felony, before the effective date of the Drug Law Reform Act of 2004 (L 2004, ch 738 [enacted Dec. 14, 2004 and effective Jan. 13, 2005]) and therefore may not properly be resentenced pursuant to the ameliorative sentencing provisions of that enactment (see L 2004, ch 738, § 41 [d-1]; People v Utsey, 7 NY3d 398 [2006]; see also People v Carpenter, 51 AD3d 1149 [2008]; People v Zamor, 33 AD3d 827 [2006]; People v Walker, 26 AD3d 676 [2006]; People v Nelson, 21 AD3d 861 [2005], Iv granted 6 NY3d 757 [2005], affd 7 NY3d 398 [2006]; People v Pauly, 21 AD3d 595 [2005]).
The defendant’s contention, raised in his supplemental pro se brief, that his trial counsel was ineffective due to his alleged failure to inform the defendant in writing of his right to appeal from the judgment entered upon his underlying conviction (see 22 NYCRR 671.3 [a]) is not properly before this Court in the context of this appeal.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J.P., Miller, Dillon and McCarthy, JJ., concur.